Dykman, J.
—This is an appeal from an order denying a motion to vacate and set aside a judgment appointing a receiver of the defendant in proceeuings for the s questration of its proper y.
The party moving and appealing is a judgment-creditor of the defendant, claiming to interfere and destroy the judgment of the plaintiff for a receiver upon the ground of irregularity in his practice. There has been no appeal on the part of the defendant, but on the contrary apparent acquiesence in the plaintiff’s proceedings.
The deficiencies and irregularities set up and complained of by the appellant pertain to points and matters of practice alone, and are presented collaterally, without any attack upon the authority of the court to entertain the proceedings and make the judgment.
The court acquired jurisdiction of the parties and the case, and the judgment entered was valid and effective until reversed or set aside by some direct proceeding instituted for that purpose.
The'defendant failed to exercise any right of appeal from the judgment or to interpose any complaint against it for any cause, and it does not seem to be open to a collateral attack.
The order should be affirmed, with ten dollars costs and disbursements.
Barnard, P. J., concurs; Pratt, J., not sitting.